DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.          In response to the Office action dated on 05/23/2022 the Amendment has been received on 08/05/2022.
            Claims 1, 4, 5, 7, 8, 12 and 16 have been amended.
            Claims 2, 3, 9-11, 13 and 14 have been canceled.
            Claim 21 has been newly added.
            Claims 1, 4-8, 12 and 15-21 are currently pending in this application. 

Response to Arguments

3.        Applicant’s arguments, see pages 6-10, filed on 08/05/2022, with respect to claims 1-21 have been fully considered and are persuasive.  The appropriate claims have been amended and canceled to overcome the rejections provided in the previous Office action. Therefore, all the previous rejections of claims 1-20 have been withdrawn. 

Allowable Subject Matter

4.         Claims 1, 4-8, 12 and 15-21 are allowed.
5.         The following is an examiner’s statement of reasons for allowance:
            With respect to claim 1, the most relevant prior art, Muller et al. (US Patent 7,035,450 B1), teach a molded resin article inspection apparatus comprising: (see abstract; Figs. 1 and 4; column 2, lines 41-48 and column 6, line 3 – column 7, line 8)

    PNG
    media_image1.png
    631
    520
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    719
    496
    media_image2.png
    Greyscale
an X-ray emitting apparatus for emitting X-ray beams through a plurality of paths, one or more X-ray detectors for detecting X-ray beams that have passed through a molded resin article, and an image processor configured for detecting defect candidates based on two or more images acquired by the X-ray detector, using a stereo matching method (see column 2, lines 41-48), performing logical multiplication of the image having recorded height position information and a defect candidate image and judging the state of the defects candidate from the height position (see abstract; Figs. 1 and 4; column 2, lines 41-48 and column 6, line 3 – column 7, line 8) but fail to explicitly teach or make obvious that the image processor is also configured for setting the distance from the X- ray emitting apparatus to the molded resin article, setting an inspection range based on the distance and the thickness of the molded resin article, and deciding that a defect candidate found in the inspection range is a defect, and wherein the image processor is further configured for inputting a target distance from the X-ray emitting apparatus to the molded resin article, calculating the difference between the input value and the measured value, and making correction based thereon so that the distance becomes equal to the input value as claimed in combination with all of the remaining limitations of the claim. 
           With respect to claim 12, the most relevant prior art, Tahara et al. (US PAP 2008/0056446 A1), teach (see abstract; Figs. 2 and 3; paragraphs 0002 and 0026-0030):    an inspection method for molded resin articles designed to emit X-ray beams through a plurality of paths (see abstract; Figs. 2 and 3; paragraphs 0002 and 0026-0030), detect X-ray beams transmitted through a molded resin article at one or more positions, detect a defect candidate in a detected X-ray image, measure the height by a stereo matching method, perform logical multiplication of the resulting height information image and the image obtained as a defect candidate, and judge the state of the defect candidate based on the height position (see abstract; Figs. 2 and 3; paragraphs 0002 and 0026-0030) 
    PNG
    media_image3.png
    358
    377
    media_image3.png
    Greyscale
but fail to explicitly teach or make obvious to input a target distance from the X-ray emitting position to the molded resin article, measure the distance from the X-ray emitting position to the molded resin article, and calculate the difference between the input distance value and the measured distance value to make a correction based thereon so that the distance becomes equal to the input value as claimed in combination with all of the remaining limitations of the claim. 
             Claims 4-8, 15-20 and 21 are allowed by virtue of their dependence. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Muzusaki et al. (US PAP 2011/0298116 A1; see abstract; paragraphs 0070, 0117 and 0126); Fujii et al. (US PAP2016/0074910 A1; see abstract; paragraph 0018; Figs. 14-16); Hatanaka et al. (US PAP 2016/0214346 A1; see paragraph 0036); Yashima et al. (US PAP 2018/0120243 A1; see paragraph 0062) and Onishi (US PAP 2019/0003990 A1; see Fig. 1; paragraph 0026) teach methods and apparatus for X-ray inspection of different type of molded resin articles.

7.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./   August 10, 2022